Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s arguments filed 07/20/2021, with respect to the rejection(s) of claim(s) 1-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art. Due to the variation in grounds of rejection, this action is deemed NON-FINAL. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Remzi et al. (U.S. Publication 2015/0100246), Murching et al. (U.S. Patent 6,381,363) & HASHIMSHONY et al. (U.S. Publication 2009/0253978)
As to claim 1, Agaian discloses a system comprising: an imager configured to provide a plurality of histopathological images for a region of a tissue sample; a processor coupled to the imager and configured to receive the plurality of histopathological images, and an output module ([0201] discloses the use of processors), the output module configured to provide a three dimensional representation of the region of the tissue. (Abstract & [0024, 0047] discloses automated classification of digitized histopathology images comprising of biopsy tissue samples…the classification may be output and used for creating localized cancer maps, measuring the extent or grade of tumors.)([0201] discloses the use of processors)
Agaian is silent to the processor coupled to a memory, the memory having instructions for determining classification of the region of tissue associated with the plurality of histopathological images.
However, Remzi’s Abstract discloses processor (22, Fig. 1 & [0025] discloses a processor) coupled to a memory (24, Fig. 1 & [0025] discloses a non-transitory memory), the memory (24, Fig. 1 & [0025] discloses a non-transitory memory) having instructions for determining classification of the region of tissue associated with the plurality of histopathological images. (See Abstract wherein upon execution of the machine executable instructions, a feature extractor can be configured to determine a morphological feature from an image….Upon the execution of the machine executable instructions a scorer can be configured to determine and display a risk score for the feature (e.g. classification of the region of tissue))(See [0019-0020, 0026-0027] for analysis of histopathological images)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Agaian’s disclosure to include the above limitations in order to fully automated segmentation [0019-0020, 0026-0027, 0029].

Agaian in view of Remzi is silent to wherein determining classification includes fusing discriminator outputs from a region covariance descriptor and from a normalized color histogram discriminator.
However, Murching’s Abstract, Fig. 1 & Col. 1 Line 45 thru Col. 2 Line 10 & All Figure 1 corresponding disclosure discloses wherein determining classification includes fusing discriminator outputs from a region covariance descriptor and from a normalized color histogram discriminator. (Abstract for example discloses a histogram based segmentation (i.e. classification) wherein for each rectangle a normalized average color moment (A color histogram, Detailed Description of the Invention) and associated co-variance matrix are determined which define a color class for that rectangle.. Also See Segmentation Algorithm wherein blocks are segmented by Color, Col. 3-4)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Agaian in view of Remzi’s disclosure to include the above limitations in order to segment objects from an image so that objects may be separately compressed (See Background of Invention)
Agaian in view of Remzi & Murching is silent to the output module configured to provide a three dimensional representation of the region of the tissue.
However, HASHIMSHONY discloses the output module configured to provide a three dimensional representation of the region of the tissue. ([0032] discloses producing a 3D model of the substrate; An output module adapted to present an indication of substrate status at each of the specified location on the model)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Agaian in view of Remzi & Murching’s disclosure to include the above limitations in order to integrate image and/or data with planning and/or execution of procedures (See Summary of Invention).
As to claim 2, Agaian in view of Remzi, Murching & HASHIMSHONY discloses everything as disclosed in claim 1. In addition, Murching discloses fuse discriminator output from the region covariance descriptor and normalized color histogram discriminator. (Abstract for example discloses a histogram based segmentation (i.e. classification) wherein for each rectangle a normalized average color moment (A color histogram, Detailed Description of the Invention) and associated co-variance matrix are determined which define a color class for that rectangle.. Also See Segmentation Algorithm wherein blocks are segmented by Color, Col. 3-4)
As to claim 3, Agaian in view of Remzi, Murching & HASHIMSHONY discloses everything as disclosed in claim 1. In addition, Murching discloses wherein the processor is configured to receive an 20output from the normalized color histogram discriminator corresponds to a normalized histogram. (Abstract for example discloses a histogram based segmentation (i.e. classification) wherein for each rectangle a normalized average color moment (A color histogram, Detailed Description of the Invention) and associated co-variance matrix are determined which define a color class for that rectangle.. Also See Segmentation Algorithm wherein blocks are segmented by Color, Col. 3-4)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Remzi et al. (U.S. Publication 2015/0100246), Murching et al. (U.S. Patent 6,381,363) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as 1, above further in view of SIGAL et al. (U.S. Publication 2014/0198948)
As to claim 4, Agaian in view of Remzi, Murching & HASHIMSHONY discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to receive an output from the region covariance descriptor in which the region covariance 25descriptor provides covariance matrix of five dimensions.
However, SIGAL’s Paragraph 0019 discloses wherein the processor is configured to receive an output from the region covariance descriptor in which the region covariance 25 descriptor provides covariance matrix of five dimensions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching & HASHIMSHONY’s disclosure to include the above limitations in order to provide adequate size for data collection. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Remzi et al. (U.S. Publication 2015/0100246), Murching et al. (U.S. Patent 6,381,363) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as applied in claim 1, above further in view of Melkumyan et al. (U.S. Publication 2010/0174514)
As to claim 5, Agaian in view of Remzi, Murching & HASHIMSHONY discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to determine a classification based on a covariance-kernel descriptor.
However, Melkumyan’s Paragraphs 0058 discloses wherein the processor is configured to determine a classification based on a covariance-kernel descriptor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching & HASHIMSHONY’s disclosure to include the above limitations in order to provide machine learning or artificial intelligence capabilities for data modeling applications. [0058]
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Remzi et al. (U.S. Publication 2015/0100246), Murching et al. (U.S. Patent 6,381,363), HASHIMSHONY et al. (U.S. Publication 2009/0253978) & Melkumyan et al. (U.S. Publication 2010/0174514) as applied in claim 5, above further in view of Perona et al. (U.S. Patent 9,092,458)
As to claim 6, Agaian in view of Remzi, Murching, HASHIMSHONY & Melkumyan discloses everything as disclosed in claim 5 but is silent to wherein the processor is configured to determine a classification based on a bag of visual words representation and based on scale invariant feature transform descriptors.
However, Perona’s Col. 4 Lines 29-48 & Col. 6 Lines 11-36 discloses wherein the processor is configured to determine a classification based on a bag of visual words representation and based on scale invariant feature transform descriptors.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching, HASHIMSHONY & Melkumyan’s disclosure to include the above limitations in order to allow images to be graphically organized based on their content (See Background)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Remzi et al. (U.S. Publication 2015/0100246), Murching et al. (U.S. Patent 6,381,363) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as applied in claim 1, above further in view of LIU et al. (Chinese Publication 105740908)
7, Agaian in view of Remzi, Murching & HASHIMSHONY discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to determine a classification based on a sparse code and a dictionary matrix.
However, LIU’s Abstract discloses wherein the processor is configured to determine a classification based on a sparse code and a dictionary matrix.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching & HASHIMSHONY’s disclosure to include the above limitations in order to provide a better coding result and improve visual classification and recognition. (See Abstract)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Remzi et al. (U.S. Publication 2015/0100246), Murching et al. (U.S. Patent 6,381,363) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as applied in claim 1, above further in view of Moloney et al. (U.S. Patent 9,639,777)
As to claim 8, Agaian in view of Remzi, Murching & HASHIMSHONY discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to determine a classification based on at least one of a bank of Gabor filters, a histogram of 10 oriented gradients, a plurality of Fisher vectors, and a convoluted neural network model.
However, Moloney discloses wherein the processor is configured to determine a classification based on at least one of a bank of Gabor filters, a histogram of 10oriented gradients (See Abstract), a plurality of Fisher vectors, and a convoluted neural network model.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching & HASHIMSHONY’s disclosure to include the above limitations in order to facilitate robust detection in the presence of rotations, scaling and variations. (See Background)
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Remzi et al. (U.S. Publication 2015/0100246), Murching et al. (U.S. Patent 6,381,363) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as applied in claim 1, above further in view of PARK (U.S. Publication 2017/0041529)
As to claim 9, Agaian in view of Remzi, Murching & HASHIMSHONY discloses everything as disclosed in claim 1 but is silent to wherein the imager includes a graphical user interface.
However, PARK discloses wherein the imager (100, Fig. 1A) includes a graphical user interface (via 151, Para. 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching & HASHIMSHONY’s disclosure to include the above limitations in order to provide user with guided access to data alteration.
As to claim 10, Agaian in view of Remzi, Murching, HASHIMSHONY & Park discloses everything as disclosed in claim 9 but is silent to wherein the graphical user interface is configured to allow user selection of magnification of an image.
However, PARK discloses wherein the graphical user interface is configured to allow user selection of magnification of an image. (Para. 0106)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching, HASHIMSHONY & Park’s disclosure to include the above limitations in order to streamline user’s ability emphasis regions of interests.
11, Agaian in view of Remzi, Murching, HASHIMSHONY & Park discloses everything as disclosed in claim 9 but is silent to wherein the graphical user interface is configured to 20allow user selection of the region.
However, PARK discloses wherein the graphical user interface is configured to 20allow user selection of the region. (Para. 0153)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Remzi, Murching, HASHIMSHONY & Park’s disclosure to include the above limitations in order to streamline user’s ability emphasis regions of interests.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of Zhou et al. (U.S. Publication 2006/0034508)
As to claim 12, Suzuki discloses a method comprising: implementing an active training scheme using a plurality of training images (104, Fig. 1a & Para. 0117 discloses training images) and a multi-stage convolutional neural network system (100, Fig. 1a & Para. 0116 discloses a massive training artificial neural network… Para. 0118 discloses the number of layers is preferably at least three (e.g. multi-stage)…Para. 0075, 0115, 0143, 0157, 0224 discloses the multilayer ANN is employed as a convolution kernel of a filter (i.e. convolution layer)) wherein the images 25correspond to tissue samples (Para. 0231 discloses MTANN is trained to distinguish between typical nodules and typical non-nodules (normal tissues and structures)…. The trained MTANN is then applied to a medical image such as a CT image (section);
Suzuki is silent to applying uncertainty quantification for data sampling. 
However, Zhou’s discloses applying uncertainty quantification for data sampling. (Abstract, [0059-0061, 0069, 0077] using fusing imaging, genetics and other information such as clinical data to quantify and reduce uncertainties found in present data)([0015] discloses improving diagnosis capabilities from the presence of phenotype and genotype uncertainties.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Suzuki’s disclosure to include the above limitations in order to improve patient diagnosis accuracy and precision [0069]. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of Zhou et al. (U.S. Publication 2006/0034508) as applied in claim 12, above further in view of Porikli et al. (U.S. Publication 2010/0250473)
As to claim 13, Suzuki in view of Zhou discloses everything as disclosed in claim 12 but is silent to
wherein applying the uncertainty quantification includes calculating a discrete class entropy over a probabilistic output.
However, Porikli discloses wherein applying the uncertainty quantification includes calculating a discrete class entropy over a probabilistic output. (See Abstract & Para. 0035 & 0039)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of Zhou’s disclosure to include the above limitations in order to reduce the number of training data required over random selection, and achieves similar classification accuracy ([0013])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of Zhou et al. (U.S. Publication 2006/0034508) as applied in claim 12, above further in view of Osborn et al. (U.S. Publication 2012/0066253)
As to claim 14, Suzuki in view of Zhou discloses everything as disclosed in claim 12 but is silent to
wherein applying the uncertainty quantification includes calculating a best-versus-second-best-class probability.
However, Osborn discloses wherein applying the uncertainty quantification includes calculating a best-versus-second-best-class probability. (Para. 0032-0037)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of Zhou’s disclosure to include the above limitations in order to utilize redundant classification to eliminate the false positive classifications. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of Zhou et al. (U.S. Publication 2006/0034508) as applied in claim 12, above further in view of Wechsler et al. (U.S Publication 2011/0135166)
As to claim 15, Suzuki in view of Zhou discloses everything as disclosed in claim 12 but is silent to
wherein applying the uncertainty quantification 5includes calculating disagreement between a data sample and a k-nearest neighbors in a feature space.
However, Wechsler discloses wherein applying the uncertainty quantification 5includes calculating disagreement between a data sample and a k-nearest neighbors in a feature space. (Para. 0093 discloses calculating a strangeness measure (disagreement) between k nearest neighbor in a class)(Para. 0093 discloses this process occurs under a randomness/strangeness approximation (e.g. uncertainty quantification) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of Zhou’s disclosure to include the above limitations in order to quantify a randomness deficiency metric ([0093])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Murching et al. (U.S. Patent 6,381,363), Remzi et al. (U.S. Publication 2015/0100246) & HASHIMSHONY et al. (U.S. Publication 2009/0253978)
16, Agaian discloses a method comprising: receiving sample data corresponding to a plurality of histopathological images for a region of a tissue sample; (Abstract & [0024, 0047] discloses automated classification of digitized histopathology images comprising of biopsy tissue samples…the classification may be output and used for creating localized cancer maps, measuring the extent or grade of tumors.)([0201] discloses the use of processors)
Agaian is silent to generating region covariance matrices corresponding to a set of features extracted from the sample data; generating normalized color histograms based on the sample data.
However, Murching’s Abstract, Fig. 1 & Col. 1 Line 45 thru Col. 2 Line 10 & All Figure 1 corresponding disclosure discloses generating region covariance matrices corresponding to a set of features extracted from the sample data; generating normalized color histograms based on the sample data. (Abstract for example discloses a histogram based segmentation (i.e. classification) wherein for each rectangle a normalized average color moment (A color histogram, Detailed Description of the Invention) and associated co-variance matrix are determined which define a color class for that rectangle.. Also See Segmentation Algorithm wherein blocks are segmented by Color, Col. 3-4)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Agaian’s disclosure to include the above limitations in order to in order to segment objects from an image so that objects may be separately compressed (See Background of Invention)
Agaian in view of Murching discloses co-variance matrix used in combination with a normal average color moment (i.e. a color histogram) to facilitate object classification (Murching’s Col. 3-5)
Agaian in view of Murching is silent to fusing the matrices and the histograms to discern cancerous tissue. 
However, Remzi’s [0020] discloses fusing heterogenous data including clinical factors and various pathologic features that can automatically extracted from tumor images into a single prognostic model.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Agaian in view of Murching’s disclosure to include the above limitations in order to enhance cancer diagnosis capability, speed and reliability.
Agaian in view of Murching & Remzi is silent to generating a three dimensional output corresponding to the tissue sample.
However, HASHIMSHONY discloses generating a three dimensional output corresponding to the tissue sample. ([0032] discloses producing a 3D model of the substrate; An output module adapted to present an indication of substrate status at each of the specified location on the model)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Agaian in view of Murching & Remzi’s disclosure to include the above limitations in order to integrate image and/or data with planning and/or execution of procedures (See Summary of Invention).

17 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Murching et al. (U.S. Patent 6,381,363), Remzi et al. (U.S. Publication 2015/0100246) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as applied in claim 16, above further in view of Ma et al. (U.S. Publication 2008/0205773)
As to claim 17, Agaian in view of Murching, Remzi & HASHIMSHONY discloses everything as disclosed in claim 16 but is silent to wherein generating the region covariance matrices includes generating a matrix having an R channel, a G channel, a B channel, an x- axis first order gradient, and a y-axis first order gradient.
However, Ma’s Paragraph 0038-0049 discloses wherein generating the region covariance matrices includes generating a matrix having an R channel, a G channel, a B channel, an x- axis first order gradient, and a y-axis first order gradient.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Murching, Remzi & HASHIMSHONY’s disclosure to include the above limitations in order to facilitate extraction of useful information in surveillance scenarios for further processing.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Murching et al. (U.S. Patent 6,381,363), Remzi et al. (U.S. Publication 2015/0100246) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as applied in claim 16, above further in view of Ptucha et al. (U.S. Publication 2015/0049910)
As to claim 18, Agaian in view of Murching, Remzi & HASHIMSHONY discloses everything as disclosed in claim 16 but is silent to wherein generating normalized color histograms includes computing a plurality of bins for each of a R color channel, a G color channel, and a B color channel.
However, Ptucha’s Paragraph 0063 discloses wherein generating normalized color histograms includes computing a plurality of bins for each of a R color channel, a G color channel, and a B color channel.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Murching, Remzi & HASHIMSHONY’s disclosure to include the above limitations in order to ascertain an image color distribution. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Agaian et al. (U.S. Publication 2016/0253466) in view of Murching et al. (U.S. Patent 6,381,363), Remzi et al. (U.S. Publication 2015/0100246) & HASHIMSHONY et al. (U.S. Publication 2009/0253978) as applied in claim 16, above further in view of Werahera et al. (U.S. Publication 2013/0310680)
As to claim 19, Agaian in view of Murching, Remzi & HASHIMSHONY discloses everything as disclosed in claim 16 but is silent to wherein generating the three dimensional output 25 corresponding to the tissue includes classifying tissue as malignant.
However, Werahera’s Paragraph 0070 discloses wherein generating the three dimensional output 25 corresponding to the tissue includes classifying tissue as malignant.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Agaian in view of Murching, Remzi & HASHIMSHONY’s disclosure to include the above limitations in order to streamline data and detail presented to end user during diagnosis process.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/
Primary Examiner, Art Unit 2661